Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 16, 2014

                                        No. 04-14-00612-CV

                                     David Allan EDWARDS,
                                            Appellant

                                                  v.

                           SHERIFF OF COUNTY OF ATASCOSA,
                                       Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 12-02-0185-CVA
                           Honorable Thomas F. Lee, Judge Presiding


                                           ORDER
         Appellant’s brief was originally due on September 29, 2014. Neither the brief nor a
motion for extension of time has been filed. Appellant is representing himself, pro se. It is
therefore ORDERED that appellant file his brief no later than November 13, 2014. If appellant
fails to file the brief by this date or fails to reasonably explain the reason for his failure to do so,
this appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.


                                                        _________________________________
                                                        Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court